0EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Daniel Schneider on January 12, 2022 to amend the claims as following:

Claim 1 (Currently Amended):  A system to track and provide positional information for display on a remote device, the system comprising:
a communication interface configured to receive, on a first recurring basis, time-stamped position information of one or more participants comprising one or both of a first set of participants and a second set of participants in a competition, wherein:
the time-stamped position information is captured by a telemetry tracking system during the competition and describes a time-stamped position of each of one or more corresponding participants during the competition in a predetermined spatial region; and
the first recurring basis is based on a refresh rate of the telemetry tracking system; and
a processor coupled to the communication interface and configured to determine a size or content of [the] a subset of the time-stamped position information that is to be communicated on a second recurring basis, and to communicate [at least] the subset of the time-stamped position information to the remote device on the second recurring basis, wherein:
the time-stamped information communicated on the second recurring basis is a temporally discrete segment of the competition; 
the size or content of the subset of the time-stamped position information that is communicated on the second recurring basis is determined such that the remote device renders produces and displays an associated compiled virtual scene within a threshold time; 
the processor is further configured to, contemporaneous with the competition, parse the time-stamped position information and to apply a machine learning process to analyze the time-stamped position information and a context of the competition to obtain situational information pertaining to the competition and statistics pertaining to the competition; 
a subset of the situational information pertaining to the competition or the statistics pertaining to the competition is stored in a cache that is used to provide a response to real-time queries of outcomes with respect to the competition, and another subset of the situational information pertaining to the competition or the statistics pertaining to the competition is stored in a database; and 
the remote device is configured to: 
use the content of the subset of the time-stamped position information to overlay a representation of the one or more [of said] participants onto a first virtual reproduction of at least a relevant portion of the predetermined spatial region to produce and display an instance of [a] the associated compiled virtual scene that shows a respective position of each of the one or more corresponding participants on the first virtual reproduction of the predetermined spatial region; and 
is placed and associated points based on wager outcome from the subset of the situation information in response to a request from a user of the remote device, wherein: the at least one affordance accepts at least one wager from [a] the user associated with (i) content of the first virtual reproduction and (ii) a time period between the start and the end of [an] the epic; and the associated points are determined based at least in part on a probability of an outcome associated with a corresponding competition aspect of the plurality of competition aspects.

Claim 2 (Original): The system of claim 1, wherein the first recurring basis includes a first range of frequencies data is sent to the system by tracking devices of the telemetry tracking system.

Claim 3 (Original): The system of claim 1, wherein the second recurring basis includes a second range of frequencies data is sent to the remote device.

Claim 4 (Original): The system of claim 1, wherein the competition is a live sport event and the predetermined spatial region is a sports field.

Claim 5 (Currently Amended): The system of claim 1, wherein: the competition is a football game; and 
the subset of time-stamped position information communicated on [a] the second recurring basis is associated with a start and/or end of a different play in a live football game.

Claim 6 (Original): The system of claim 1, wherein the competition is between a first team comprising a first subset of the first set of participants and a second team comprising a second subset of the second set of participants.

Claim 9 (Previously Presented): The system of-claim 1, wherein the threshold time is prior to an end of a play in a live sport event.

Claim 10 (Currently Amended): The system of claim 1, wherein [an] the epic represents a period of time of 40 seconds.

Claim 11 (Currently Amended): The system of claim 1, wherein the processor is further configured to receive a selection of a second virtual reproduction of the predetermined spatial region and in response:
determine [another] an other subset of the time-stamped position information; and
communicate the other subset of the time-stamped position information to the remote device, wherein the remote device [is configured to] produces and displays a new instance of a compiled virtual scene that details the time-stamped positional information including a relative position of each of the one or more corresponding participants on the second virtual reproduction.

Claim 12 (Original): The system of claim 1, wherein the time-stamped position information received on a first recurring basis is an Ultra-Wide Band transmission.

Claim 13 (Original): The system of claim 1, wherein the telemetry tracking system includes at least one tracking device worn by a corresponding participant.

Claim 14 (Original): The system of claim 1, wherein the telemetry tracking system includes at least one tracking device worn by a corresponding participant of the one or more participants.

Claim 15 (Original): The system of claim 1, wherein the positional information is provided on at least two orthogonal axes.

Claim 16 (Original): The system of claim 1, wherein the first virtual reproduction is a bird’s eye view or a wide angle view of the predetermined spatial region.

Claim 17 (Original): The system of claim 1, wherein the time-stamped position information includes a world clock time-stamp, a game clock time-stamp, or a combination thereof. 

Claim 18 (Currently Amended):  A method to track and provide positional information for display on a remote device, the method comprising: 
receiving, on a first recurring basis, time-stamped position information of one or more participants comprising one or both of a first set of participants and a second set of participants in a competition, wherein: 
during the competition in a predetermined spatial region; and 
the first recurring basis is based on a refresh rate of the telemetry tracking system; and
parsing time-stamped position information and to applying a machine learning process to analyze the time-stamped position information and a context of the competition to obtain situational information pertaining to the competition and statistics pertaining to the competition, wherein: 
the parsing the time-stamped position information and the applying the applying a machine learning process to analyze the time-stamped position information is performed contemporaneous with the competition; and a subset of the situational information pertaining to the competition or the statistics pertaining to the competition is stored in a cache that is used to provide a response to real-time queries of outcomes with respect to the competition, and another subset of the situational information pertaining to the competition or the statistics pertaining to the competition is stored in a database; 
determining a size or content of the subset of time-stamped position information that is to be communicated to the remote device on a second recurring basis; and 
communicating [at least] the size or content of the subset of time-stamped position information to the remote device on the second recurring basis, wherein: 
the second recurring basis is based at least in part on a start and/or end of an epic and the subset of time-stamped information communicated on the second recurring basis is a temporally discrete segment of competition; 

the remote device is configured to: 
use the content of the subset of the time-stamped position information to overlay a representation of the one or more [of said] participants onto a first virtual reproduction of at least a relevant portion of the predetermined spatial region to produce and display an instance of [a] the associated compiled virtual scene that shows a respective position of each of the one or more corresponding participants on the first virtual reproduction of the predetermined spatial region; and 
render a user interface including at least one affordance adjacent to the overlay including a plurality of competition aspects on which a wager [may be] is placed and associated points based on wager outcome from the subset of the situation information in response to a request from a user of the remote device, wherein: the at least one affordance accepts at least one wager from [a] the user associated with (i) content of the first virtual reproduction and (ii) a time period between the start and the end of [an] the epic; and the associated points are determined based at least in part on a probability of an outcome associated with a corresponding competition aspect of the plurality of competition aspects.

Claim 19 (Currently Amended):  A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for:

the time-stamped position information is captured by a telemetry tracking system during the competition and describes a time-stamped position of each of one or more corresponding participants during the competition in a predetermined spatial region; and 
the first recurring basis is based on a refresh rate of the telemetry tracking system; and 
parsing time-stamped position information and to applying a machine learning process to analyze the time-stamped position information and a context of the competition to obtain situational information pertaining to the competition and statistics pertaining to the competition, wherein: 
the parsing the time-stamped position information and the applying the applying a machine learning process to analyze the time-stamped position information is performed contemporaneous with the competition; and a subset of the situational information pertaining to the competition or the statistics pertaining to the competition is stored in a cache that is used to provide a response to real-time queries of outcomes with respect to the competition, and another subset of the situational information pertaining to the competition or the statistics pertaining to the competition is stored in a database; 
determining a size or content of the subset of time-stamped position information that is to be communicated to the remote device on a second recurring basis; and 
communicating [at least] the size or content of the subset of time-stamped position information to the remote device on the second recurring basis, wherein 

the size or content of the subset of time-stamped position information that is communicated on the second recurring basis is determined such that the remote device renders produces and displays an associated compiled virtual scene within a threshold time; 
the remote device is configured to: use the content of the subset of the time-stamped position information to overlay a representation of the one or more [of said] participants onto a first virtual reproduction of at least a relevant portion of the predetermined spatial region to produce and display an instance of [a] the associated compiled virtual scene that shows a respective position of each of the one or more corresponding participants on the first virtual reproduction of the predetermined spatial region; and 
render a user interface including at least one affordance adjacent to the overlay, including a plurality of competition aspects on which a wager [may be] is placed and associated points based on wager outcome from the subset of the situation information in response to a request from a user of the remote device wherein: 
the at least one affordance accepts at least one wager from [a] the user associated with (i) content of the first virtual reproduction and (ii) a time period between the start and the end of [an] the epic; and
the associated points are determined based at least in part on a probability of an outcome associated with a corresponding competition aspect of the plurality of competition aspects.

Claim 20 (Canceled).

Claim 21 (Currently Amended): The system of claim [20] 1, wherein the processor is further configured to use an avatar to represent a relative position of a corresponding participant on the first virtual reproduction of the predetermined spatial region.

Claim 22 (Currently Amended): The system of claim [20] 1, wherein the processor is further configured to compile the associated compiled virtual scene including by aggregating a plurality of instances of time-stamped position information.

Claim 23 (Previously Presented): The system of claim 1, wherein the associated points are determined prior to conclusion of an associated play.

Claim 24 (Currently Amended): The system of claim 1, wherein time-stamped position information is received for the one or more participants corresponding to an active participant is received at higher frequency than time-stamped position information for one or more participants corresponding to a non-active participant. 

Claim 25 (Previously Presented): The system of claim 24, wherein the active participant corresponds to a participant on a field or court of play, and the non-active participant corresponds to a participant that is not on the field or court of play.

Claim 26 (Previously Presented): The system of claim 1, wherein the situational information pertaining to the competition includes formational information for a set of participants.

Claim 27 (Previously Presented): The system of claim 26, wherein the statistics pertaining to the competition includes a probability of an outcome that is based at least in part on the formational information for the set of participants.

Claim 28 (Previously Presented): The system of claim 1, wherein the processor determines the subset of the situational information pertaining to the competition or the statistics pertaining to the competition to store in the cache based at least in part on the time-stamped position information. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1, 18, and 19 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a system to track and provide positional information for display on a remote device, the system comprising: a communication interface configured to receive, on a first recurring basis, time-stamped position information of one or more participants the time-stamped position information is captured by a telemetry tracking system during the competition and describes a time-stamped position of each of one or more corresponding participants during the competition in a predetermined spatial region; and the first recurring basis is based on a refresh rate of the telemetry tracking system; and a processor coupled to the communication interface and configured to determine a size or content of a subset of the time-stamped position information that is to be communicated on a second recurring basis, and to communicate the subset of the time-stamped position information to the remote device on the second recurring basis, wherein: the second recurring basis is based at least in part on a start and/or end of an epic and the subset of the time-stamped information communicated on the second recurring basis is a temporally discrete segment of the competition; the size or content of the subset of the time-stamped position information that is communicated on the second recurring basis is determined such that the remote device renders produces and displays an associated compiled virtual scene within a threshold time; the processor is further configured to, contemporaneous with the competition, parse the time-stamped position information and to apply a machine learning process to analyze the time-stamped position information and a context of the competition to obtain situational information pertaining to the competition and statistics pertaining to the competition; a subset of the situational information pertaining to the competition or the statistics pertaining to the competition is stored in a cache that is used to provide a response to real-time queries of outcomes with respect to the competition, and another subset of the situational information pertaining to the competition or the statistics pertaining to the competition is stored in a database; and the remote device is configured to: use the content of the subset of the time-stamped position information to overlay a representation of the one or more participants onto a first virtual reproduction of at least a relevant portion of the predetermined spatial region to produce and display an instance of the associated compiled virtual scene that shows a respective position of each of the one or more corresponding participants on the first virtual reproduction of the predetermined spatial region; and render a user interface including at least one affordance adjacent to the overlay including a plurality of competition aspects on which a wager is placed and associated points based on wager outcome from the subset of the situation information in response to a request from a user of the remote device, wherein: the at least one affordance accepts at least one wager from the user associated with (i) content of the first virtual reproduction and (ii) a time period between the start and the end of the epic; and the associated points are determined based at least in part on a probability of an outcome associated with a corresponding competition aspect of the plurality of competition aspects.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG PHAM/Primary Examiner, Art Unit 2684